[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MODIFICATION OF CHILD SUPPORT
On December 22, 1997, the court heard argument regarding the defendant-father's motion to modify downward his child support obligation.
The following facts are found:
The parties are the parents of two minor children.
The defendant is currently under an order to pay $150.00 per week as support for said minor children. That obligation was secured by an immediate wage execution.
Since the date of that order, the defendant's employment ended and as of the date of the evidence and testimony, he was unemployed and his sole weekly income was unemployment compensation benefits in the amount of $317.00 per week.
The plaintiff did not present a current financial affidavit and the court was compelled to reserve decision on any modification of support orders.
The court now has the benefit of the plaintiff's financial affidavit which discloses that her net weekly income, excluding child support, is $202.40 per week.
The court finds that the parties' combined net weekly income, according to their affidavits, is $519.20 per week. The joint support obligation for two children, as per the guidelines CT Page 2537 is $193.00 per week. The defendant's proportionate share is approximately $120.00 per week and he is ordered to pay that amount to the plaintiff until further order of this court.
That reduced weekly order is retroactive to the week of December 1, 1997.
This order is based upon the facts before the court as of the last hearing. Any subsequent arrearage or any change in the parties' combined net weekly income shall be a basis for further modification of the current support order if and when that information is brought to the court's attention in the form of a proper motion regarding the support obligation of the parties.
By The Court,
J.W. Doherty, Judge.